COBB, J.
The appellant, who was resentenced on August 4, 2000, pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), contends that said resentencing was invalid because it was entered more than 60 days after filing of the motion to correct sentence. See Overway v. State, 769 So.2d 520 (Fla. 5th DCA 2000); Kimbrough v. State, 766 So.2d 1255 (Fla. 5th DCA 2000); Fla. R.Crim. P. 3.800(b). The state agrees, pointing out that departure from the guidelines may be appropriate at such resentencing based upon Trotter v. State, 774 So.2d 924 (Fla. 5th DCA 2001).
REVERSED AND REMANDED FOR RESENTENCING.
HARRIS and PALMER, JJ., concur.